             Case 5:20-cv-01591-HNJ Document 1 Filed 10/09/20 Page 1 of 5                                 FILED
                                                                                                 2020 Oct-09 PM 02:39
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                                   :
Robin Murphy Thompson,                             :
                                                   :
                        Plaintiff,                 : Civil Action No.: ____________
        v.                                         :
                                                   : COMPLAINT AND DEMAND FOR
Merchants Adjustment Service, Inc.; and            : JURY TRIAL
DOES 1-10, inclusive,                              :
                                                   :
                        Defendants.                :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Robin Murphy Thompson, by undersigned counsel,

states as follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Robin Murphy Thompson (“Plaintiff”), is an adult individual

residing in Scottsboro, Alabama, and is a “consumer” as the term is defined by 15 U.S.C. §

1692a(3) and A.C.A. § 17-24-502(2).
            Case 5:20-cv-01591-HNJ Document 1 Filed 10/09/20 Page 2 of 5




       5.      Defendant Merchants Adjustment Service, Inc. (“Merchants”), is an Alabama

business entity with an address of 56 North Florida Street, Mobile, Alabama 36607, operating as

a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6),

A.C.A. § 17-24-502(5)(A).

       6.      Does 1-10 (the “Collectors”) are individual collectors employed by Merchants

and whose identities are currently unknown to the Plaintiff. One or more of the Collectors may

be joined as parties once their identities are disclosed through discovery.

       7.      Merchants at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5) and A.C.A. § 17-24-502(4).

       10.     The Debt was purchased, assigned or transferred to Merchants for collection, or

Merchants was employed by the Creditor to collect the Debt.

       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2) and A.C.A. § 17-24-502(1).

   B. Merchants Engages in Harassment and Abusive Tactics

       12.     On or about February 17, 2020, Merchants contacted Plaintiff in an attempt to

collect the Debt.

       13.     During the initial conversation, Merchants falsely threatened to take legal action

against Plaintiff if the Debt was not paid that day.

                                                  2
          Case 5:20-cv-01591-HNJ Document 1 Filed 10/09/20 Page 3 of 5




        14.    Such threat overshadowed Plaintiff’s right to dispute the Debt within 30 days.

        15.    Moreover, to date, no lawsuit has been filed by Merchants against Plaintiff as

threatened.

        16.    Merchants’ actions caused Plaintiff a significant amount of frustration, confusion

and anxiety.

   C. Plaintiff Suffered Actual Damages

        17.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

        18.    As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                  COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT –
                           15 U.S.C. § 1692, et seq.

        19.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        20.    The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        21.    The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        22.    The Defendants’ conduct violated 15 U.S.C. § 1692e(5) in that Defendants

threatened to take action that could not legally be taken or that was not intended to be taken.



                                                 3
          Case 5:20-cv-01591-HNJ Document 1 Filed 10/09/20 Page 4 of 5




       23.     The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

       24.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

       25.     The Defendants’ conduct violated 15 U.S.C. § 1692g(b) in that Defendants

overshadowed Plaintiff’s right to dispute the Debt.

       26.     The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       27.     The Plaintiff is entitled to damages as a result of Defendants’ violations.


                              COUNT II
     VIOLATIONS OF THE ALABAMA DECEPTIVE TRADE PRACTICES ACT –
                        ALA CODE § 8-19-1, et seq.

       28.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       29.     The Defendants’ actions constitute unfair or deceptive trade practices within the

meaning of the Alabama Deceptive Trade Practices Act, as defined by Ala. Code § 8-19-1 et seq.

       30.     As the result of Defendants’ violations, the Plaintiff is entitled to injunctive relief

and to recover actual or statutory damages and reasonable attorney’s fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)

                       against the Defendants;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §


                                                  4
         Case 5:20-cv-01591-HNJ Document 1 Filed 10/09/20 Page 5 of 5




                     1692k(a)(3) against the Defendants;

                 4. Injunctive relief, actual and statutory damages pursuant to Ala. Code § 8-19-

                     10 against the Defendants;

                 5. Costs of litigation and reasonable attorney’s fees pursuant to Ala. Code § 8-

                     19-10 against the Defendants;

                 6. Actual damages from the Defendants for all damages including emotional

                     distress suffered as a result of the intentional, reckless, and/or negligent

                     FDCPA violations and intentional and/or reckless invasions of privacy in an

                     amount to be determined at trial for the Plaintiff;

                 7. Punitive damages; and

                 8. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: October 9, 2020

                                                             Respectfully submitted,

                                                       By: /s/ Curtis R. Hussey
                                                           Curtis R. Hussey (ASB 7684 S57C)
                                                           Hussey Law Firm, LLC
                                                           82 Plantation Pointe Road #288
                                                           Fairhope, AL 36532
                                                           Telephone: (251) 928-1423
                                                           E-mail: gulfcoastadr@gmail.com

                                                             Of Counsel to
                                                             Lemberg Law, LLC
                                                             43 Danbury Road, 3rd Floor
                                                             Wilton, CT 06897
                                                             Telephone: (203) 653-2250
                                                             Facsimile: (203) 653-3424

                                                             Attorneys for Plaintiff
                                                             Robin Murphy Thompson



                                                 5
